Citation Nr: 0635200	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-22 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hepatitis B and/or 
C.

2.  Entitlement to service connection for a disability 
manifested by numbness of the right thumb including as 
secondary to service-connected disability.

3.  Entitlement to service connection for residuals of a 
distal tuff fracture of the left great toe, to include 
arthritic changes.

4.  Entitlement to service connection for a skin disability 
including as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Appellant and R.L., observer


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to April 1972 and from June 1974 to November 1991.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in July 2005.  This matter was 
originally on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

In December 2003, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  The veteran does not have hepatitis B and/or C that is 
related to active service.

2.  The veteran is not currently diagnosed with a disability 
manifested by numbness of the right thumb.

3.  The veteran is not currently diagnosed with residuals of 
a distal tuff fracture of the left great toe, to include 
arthritic changes.

4.  The veteran is not currently diagnosed with a skin 
disability.


CONCLUSIONS OF LAW

1.  The veteran does not have hepatitis B or hepatitis C that 
was incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  The veteran does not have a disability manifested by 
numbness of the right thumb that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).

3.  The veteran does not have residuals of a distal tuff 
fracture of the left great toe, to include arthritic changes, 
that were incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

4.  The veteran does not have a skin disability, including as 
a result of exposure to herbicides, that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1116, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's July 2005 Remand, the Appeals 
Management Center (AMC) obtained treatment records from the 
VAMC in Biloxi, Mississippi, scheduled the veteran for a VA 
examination, readjudicated the claim, and issued a 
Supplemental Statement of the Case (SSOC).  Based on the 
foregoing actions, the Board finds that there has been 
compliance with the Board's July 2005 Remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).

II.	Veterans Claims Assistance Act of 2000

Prior to initial adjudication of the veteran's claim, VA met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2005). 

A letter dated in October 2001 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The October 2001 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA, 
effectively informing him to submit any relevant information 
in his possession.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).   

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The veteran's service medical records and VA medical 
treatment have been obtained, to the extent available.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that any additional evidence, relevant to the 
issues decided herein, is available and not part of the 
claims file.  The veteran was also accorded a VA examination 
in September 2005 for the issue of service connection for 
hepatitis B and/or C. 38 C.F.R. § 3.159(c)(4).  With respect 
to all issues on appeal, the Board notes that the veteran has 
not been afforded a VA examination with an opinion as to the 
etiology of his claimed disabilities.  Such an opinion is 
"necessary" under 38 U.S.C.A. § 5103A(d) when: (1) there is 
competent evidence that the veteran has a current disability 
(or persistent or recurrent symptoms of a disability), (2) 
there is evidence establishing that the veteran suffered an 
event, injury or in service or has a disease or symptoms of a 
disease within a specified period, (3) there is an indication 
the current disability or symptoms maybe associated with 
service, and (4) there is not sufficient medical evidence to 
make a decision.  See 38 U.S.C.A. § 5103A(c)(4).  In this 
case, as no medical evidence has been presented showing 
treatment of a disability manifested by numbness of the right 
thumb, residuals of a distal tuff fracture of the left great 
toe, or a skin disability  or the possibility that any of 
these disabilities are related to service, the Board finds 
that etiology opinions are not "necessary."  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

III.	Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

If a veteran was exposed to an herbicide agent during active 
military, Naval, or air service, and certain disabilities 
subsequently become manifest, service connection may be 
granted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309 
(2006).  Chloracne or other acneform disease consistent with 
chloracne if manifest to a degree of 10 percent within one 
year of last exposure to herbicide is a disability for which 
service connection may be established presumptively based on 
exposure to Agent Orange.  38 C.F.R. § 3.309(e).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct; or, for claims filed after October 31, 1990, not 
the result of abuse of alcohol or drugs.  38 C.F.R. 
§ 3.301(a).  An injury or disease incurred during active 
military, naval, or air service shall not be deemed to have 
been incurred in line of duty if such injury or disease was a 
result of the abuse of alcohol or drugs by the person on 
whose service benefits are claimed.  For the purpose of this 
paragraph, drug abuse means the use of illegal drugs 
(including prescription drugs that are illegally or illicitly 
obtained), the intentional use of prescription or non-
prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. § 3.301(d). See 
also 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.1(m).  VA's 
General Counsel has confirmed that direct service connection 
for a disability that is a result of a claimant's own abuse 
of alcohol or drugs is precluded for purposes of all VA 
benefits for claims filed after October 31, 1990.  See 
VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 
(June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. 
Reg. 31,263 (February 10, 1998).

a.	Hepatitis B or C

The Board notes that the veteran's service medical records 
indicate that on several occasions, he provided a history of 
contracting hepatitis while in Vietnam; however, there are no 
findings or diagnoses of hepatitis during service.  In fact, 
the veteran presented in August 1981 reporting a history of 
hepatitis.  No symptoms were noted, and the veteran was 
returned to duty.  

With respect to the issue of service connection for hepatitis 
B, the post-service medical records are absent any current 
treatment for or diagnosis of hepatitis B.  The Board notes 
that an August 1994 VA examination report included a 
diagnosis of status post hepatitis B with normal liver 
function tests.  However, this diagnosis was based on history 
provided by the veteran.  The Board is not required to accept 
medical opinions that are based solely on recitation of 
history, such as this.  Godfrey v. Brown, 8 Vet.App. 113, 121 
(1995).  In addition, a November 1992 laboratory report 
indicated a negative test for hepatitis B surface antigen and 
hepatitis B core antibody.  Thus, the medical evidence fails 
to show that the veteran currently suffers from hepatitis B.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the absence of 
competent medical evidence that the veteran has a current 
diagnosis of hepatitis B and that it was caused by or 
aggravated by the veteran's military service, the criteria 
for establishing service connection for hepatitis B have not 
been established.  38 C.F.R. § 3.303. 
  
With respect to the issue of service connection for hepatitis 
C, post-service medical records include a November 1992 
laboratory report indicating a positive H test for hepatitis 
C virus.  In addition, subsequent VA outpatient treatment 
records confirm the diagnosis of hepatitis C. Thus, the 
competent medical evidence of record indicates that the 
veteran is currently diagnosed with hepatitis C.       

However, the preponderance of the evidence supports a finding 
that hepatitis C was contracted due to illicit drug use.  The 
record includes a June 2001 VA GI clinic note which opined 
that the veteran's exposure to hepatitis probably occurred 
secondary to IV drug use during the Vietnam era.  A December 
2001 GI clinic note also reported the risk factor for the 
veteran's hepatitis C as prior drug abuse.  Further, a 
January 2002 DC Individual Note reported that the veteran 
acknowledged using heroin while in Vietnam.  The September 
2005 VA examiner stated, "The [veteran] has Hepatitis C.  
The Hepatitis C is more likely than not related to his IV 
drug use and not related to his military service."

The Board notes that the veteran's representative argues that 
the record contains no medical evidence of risk factors of 
heroin use and no medical evidence that the veteran was 
treated for heroin use or any symptom related to heroin use.  
However, the veteran's own statement given in seeking 
professional medical treatment serve as probative and 
persuasive evidence that the veteran participated in the 
illicit use drugs, including intravenous drug use, during 
service.

The Board finds that the records of the veteran's prior 
statement to VA personnel regarding in-service drug abuse 
does not otherwise appear to be in any manner distorted or 
unreliable.  The Board finds the record to be credible in 
reflecting the veteran's recounting of a history of drug 
abuse to aid medical professionals providing him with 
treatment and advice.  Therefore, the Board finds the record 
of the veteran's admission of illicit drug abuse during 
service to be highly probative.

The Board acknowledges that the service medical records 
contain multiple occurrences of treatment for sexually 
transmitted disease.  Therefore, there is evidence that the 
veteran most likely engaged in high risk sexual activity; 
which is a medically recognized risk factor for hepatitis C.  
However, the September 2005 VA examination report addressed 
this risk factor and concluded that the veteran's past 
history of sexually transmitted disease is a low risk factor 
and by far the IV drug use is the highest risk factor.  The 
examiner concluded that more likely than not the hepatitis C 
was related to IV drug use.

In sum, the preponderance of the evidence supports the 
conclusion that the veteran used intravenous drugs during 
service and, furthermore, that he contracted hepatitis C as a 
result of that drug use.  Drug usage of this nature 
constitutes willful misconduct for which service connection 
cannot be granted. 38 C.F.R. § 3.301(d).  Therefore, service 
connection for hepatitis C must be denied.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.



b.	Disability manifested by numbness of the right 
thumb; Residuals of a distal tuff fracture of the 
left great toe; Skin disability

For the issues of service connection for residuals of a 
distal tuff fracture of the left great toe and a skin 
disability, the veteran's service medical records indicate 
that the veteran was treated for numerous rashes and a non-
displaced distal tuft fracture of the great left toe.  
However, the post-service medical records are absent any 
current treatment for either a disability of the great left 
toe or a skin disability.  With respect to the left great 
toe, X-rays taken in December 2002 of the veteran's left 
great toe showed no apparent deformity involving left great 
toe, MP and IP joints were grossly well maintained, the 
metatarsal-tarsal bone was normal with good alignment, no 
plantar spur or pes planus was noted, calcaneonavicular 
relationship grossly appeared normal, bones were of normal 
density and travecular pattern.  

With respect to the issue of service connection for a 
disability manifested by numbness of the right thumb, both 
the service medical records and post-service medical records 
are absent any complaints of or treatment for numbness of the 
right thumb.  

Thus, the medical evidence fails to show that the veteran 
currently suffers from a disability manifested by numbness of 
the right thumb, a left great toe disability, or a skin 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the 
absence of competent medical evidence that a current 
disability exists and that the current disability was caused 
by or aggravated by the veteran's military service, the 
criteria for establishing service connection for a disability 
manifested by numbness of the right thumb, residuals of a 
distal tuff fracture of the left great toe, or a skin 
disability have not been established.  38 C.F.R. § 3.303. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Entitlement to service connection for hepatitis B and/or C is 
denied.

Entitlement to service connection for a disability manifested 
by numbness of the right thumb is denied.

Entitlement to service connection for residuals of a distal 
tuff fracture of the left great toe is denied.

Entitlement to service connection for a skin disability, 
including as a result of exposure to herbicides, is denied.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


